DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 18, 2022 have been fully considered but they are not persuasive.  Meins’ figs 30 and 31 show that the compensation coil is coupled to the transmission coil by using a schematic that illustrates a transformer with a core. 
In transformer schematics, each winding is expressed as a coil.  Meins (fig 30, 31) shows its coils as darkened boxes.  In between these coils are dashed lines – these lines symbolize a shared core.
Support can be found in at least the following:
https://ecstudiosystems.com/discover/textbooks/basic-electronics/transformers/transformer-basics/
https://www.conceptdraw.com/How-To-Guide/transformers-windings
Both websites demonstrate that the vertical lines in the transformer schematic indicate the presence of a core.  Thus, the skilled artisan would have understood that Meins already includes a shared core transformer.  For this reason, the art rejection citing Meins is maintained.  An alternative rejection is presented below citing Mitchell (US 2013/0008179).  Mitchell discloses that shared core (fig 1) and air core (fig 2) transformers are obvious variants,  Thus, even if Meins’ transformer were to be shown to not have a core, Mitchell provides the teaching necessary to modify Meins to add a core. 
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano (US 2012/0212069) in view of Meins (US 6,515,878).
With respect to claim 1, Kawano discloses a non-contact power feeding apparatus (fig 1-3; par 45-61) comprising: 
a power transmission apparatus (10; shown in more detail in figure 2); and 
5a power reception apparatus (20; shown in more detail in figure 3) to which power is transmitted from the power transmission apparatus in a non-contact manner, wherein 
the power transmission apparatus comprises: 
a transmission coil (11) configured to supply AC power to the power reception apparatus; and 
10a power supply circuit (15) configured to supply AC power to the transmission coil, and 

the transmission coil and the reception coil are formed such that the size of one 15of: the transmission coil; and the reception coil, in a plane orthogonal to a winding axis thereof is larger than the size of the other of: the transmission coil; and the reception coil, in a plane orthogonal to a winding axis thereof (shown in figure 1).
Kawano discloses the receiver has a resonance circuit formed by both a coil (21) and capacitor (23).  Kawano figure 1 clearly shows that the transmitter coil (11) is larger than the receiver coil (21).  Kawano does not expressly disclose the transmitter comprises a phase adjustment circuit.  Meins discloses a non-contact power feeding apparatus (fig 30 and 31B; col. 18) comprising: 
a transmission coil (fig 30, unlabeled, but shown as the coil connected to Iprimary) configured to supply AC power to a receiver (shown at the bottom of fig 30);
a power supply circuit (fig 30, top left) configured to supply AC power to the transmission coil; and
a phase adjustment circuit (visible in figure 30, shown in more detail in figure 31B) comprising a circuit which includes an auxiliary coil (the solid box next to the voltage marked Vco in fig 31B) disposed to be electromagnetically coupled to the transmission coil (the two coils create a transformer, as shown  in figures 30 and 31) and has a resonance frequency (inherent from the LC circuit) 
wherein the phase adjustment circuit is not connected to the power supply circuit (there is no wired connection shown in figures 30-31) and the auxiliary coil and the transmission coil are wound around the same core (see the dashed vertical lines in the transformer that includes the coils). 
Meins discloses that a wireless power transmitter is wirelessly coupled (not electrically/wired coupled), via an auxiliary coil, to a phase adjustment circuit.  Meins discloses the resonance frequency of the phase adjustment circuit can be adjusted by closing either of the switches (S1, S2).  Therefore, there is obviously at least one frequency that is different than the power supply circuit frequency. 
Alternatively, through the “obvious to try” rationale, the selection from a finite number of identified proven solutions, each with a reasonable expectation of success, would have been within the level of ordinary skill in the art.  MPEP §2143(E).  There are only three options (higher, same, lower) for the resonant frequency value and selecting higher or lower would have been obvious considerations.  The skilled artisan would have understood the effect of the three options (either by calculations or trial and error) and would have considering making the frequencies “different”.  
Meins’ figures 30 and 31B both show that the transmission and auxiliary coils form a transformer, the schematic of which is shown with a vertical dashed line between the two coils.  This line indicates a shared coil.  This is evidenced by the two websites cited above on page 2. 

With respect to claim 2, Kawano discloses 20the transmission coil and the reception coil are formed such that an inner diameter of the one coil in the plane orthogonal to the winding axis thereof is larger than an outer diameter of the other coil in the plane orthogonal to the winding axis thereof (see figure 1).  Figure 1 shows that the inner diameter of the transmitter coil (11) is larger than the outer diameter of the receiver coil (and thus is also larger than the inner diameter of the receiver coil).   
With respect to claims 3-4, Meins discloses: 
the power supply circuit of the power transmission apparatus comprises an inverter circuit (fig 30, “primary output converter”) including a plurality of switching elements (108-111) connected in a full-bridge configuration (yes) or a half-bridge configuration between a DC power supply and the transmission coil (see fig 30), and the power supply circuit is configured to convert DC power supplied from the DC power supply into the AC power (redundant to the name “inverter circuit”), the frequency of the AC power comprising a frequency at which the 30resonance circuit of the power reception apparatus resonates by switching on and off of the plurality of switching elements at that frequency (see below), and supplies the AC power to the transmission coil, and 

The Meins inverter is shown in figure 30 as having a full bridge configuration.  The Meins bridge inverter is capable of producing any output frequency according to the driving signals provided to its switches.  Therefore, it would have been obvious that the Meins inverter outputs a frequency at which a receiver resonates. 
Further support for this can be found in that the receiver is not claimed.  Thus, there is no defined receiver resonant frequency.  For whatever frequency Meins’ inverter produces, there is obviously a wireless power receiver that can be made to (or already has) the same resonance frequency.  No modifications are required to be made to the Meins inverter circuit in order to give its output frequency the claimed characteristic. 
Because the Meins phase adjustment circuit has the same configuration as claimed (i.e. an LC circuit), it is interpreted as having the same effect (adjust a delay amount of a phase of a current flowing through the 35plurality of switching elements) as claimed.  There are no additional structural elements explicitly recited in the claim to indicate that this effect would not happen with any LC circuit electromagnetically coupled to the transmitter coil. 
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano in view of Meins and Mitchell (US 2013/0008179).

The combination and Mitchell are analogous because they are from the same field of endeavor, namely transformers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to select a shared core for the Meins transformer.  The motivation for doing so would have been the “obvious to try” rationale, and the selection from a finite number of identified, predictable solutions, each with a reasonable expectation of success.  MPEP §2143(E).  The skilled artisan would have understood the benefits and drawbacks of the many different types of cores and would have found it obvious to select a shared core.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.